NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIGUEL RIVERA,                                  No. 21-15931

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05742-DWL-JFM

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Director of ADOC; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Arizona state prisoner Miguel Rivera appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. §1983 action alleging various constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to comply with the pleading requirements of Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 8. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (9th

Cir. 2006). We affirm.

      The district court properly dismissed Rivera’s action because the fourth

amended complaint failed to comply with the requirements of Rule 8. See Fed. R.

Civ. P. 8(a), (d)(1); Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

1047, 1179-80 (9th Cir. 2011) (complaints that fail to comply with Rule 8 “impose

unfair burdens on litigants and judges” who “cannot use [such] complaint[s]” and

“must prepare outlines to determine who is being sued for what”); McHenry v.

Renne, 84 F.3d 1172, 1177 (affirming dismissal of complaint that was

“argumentative, prolix, replete with redundancy, and largely irrelevant”).

      The district court did not abuse its discretion in denying Rivera’s motions

for appointment of counsel because Rivera failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement).

      All pending motions are denied.

      AFFIRMED.




                                          2                                   21-15931